Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9 in the Remarks filed 05/03/2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1 – 3, 7 and 9 – 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 1 and 11, the prior art on record fails to expressly disclose or render obvious a method or a dental treatment planning apparatus using matching of a two-dimensional medical image and a three-dimensional medical image, the dental treatment planning method or apparatus generating a two-dimensional medical image, in which photographic distortion occurs, by photographing a person being treated; generating a three-dimensional medical image by photographing the person being treated; and 
specifically, a computer configured to generate a converted image by projecting the three-dimensional medical image so that the converted image has the same photographic distortion as the two-dimensional medical image, generate a matched image by matching the converted image to one region of the two-dimensional medical imager, adjust at least one of a position of a first image detector detecting the converted image, a position and an angle of a viewing camera projecting the three-  dimensional medical image to the first image detector, and a position and a viewing . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975.  The examiner can normally be reached on M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/DJURA MALEVIC/Examiner, Art Unit 2884